NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARCO JOSUE PRADO-ACOSTA,                       Nos. 15-72364
                                                     16-70145
                Petitioner,
                                                Agency No. A200-822-834
 v.

JEFFERSON B. SESSIONS III, Attorney             MEMORANDUM*
General,

                Respondent.

                     On Petitions for Review of Orders of the
                         Board of Immigration Appeals

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      In these consolidated petitions for review, Marco Josue Prado-Acosta, a

native and citizen of Mexico, petitions for review of the Board of Immigration

Appeals’ (“BIA”) orders dismissing his appeal from an immigration judge’s (“IJ”)

denial of a continuance, and denying his motion to reopen. We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion

for a continuance. Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009). We

review for abuse of discretion the denial of a motion to reopen, and review de novo

constitutional claims. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.

2005). We deny the petitions for review.

      The agency did not abuse its discretion in denying Prado-Acosta’s request

for an additional continuance for lack of good cause, where he did not file an

asylum application prior to the IJ’s deadline and therefore waived his opportunity

to do so. See 8 C.F.R. §§ 1003.29, 1003.31(c); Ahmed, 569 F.3d at 1012 (listing

factors to consider). It follows that Prado-Acosta’s related due process claim fails

for lack of error. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring

error and substantial prejudice to prevail on a due process challenge).

      The BIA did not abuse its discretion or violate due process in denying

Prado-Acosta’s motion to reopen, where he failed to comply with the procedural

requirements of Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988), and any

alleged ineffective assistance is not plain on the face of the record. See Tamang v.

Holder, 598 F.3d 1083, 1090-91 (9th Cir. 2010) (failure to satisfy Matter of

Lozada requirements was fatal to ineffective assistance of counsel claim where

ineffectiveness was not plain on the face of the record).

      PETITIONS FOR REVIEW DENIED.


                                           2                                   15-72364